CONFIDENTIAL

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT dated as of March 1, 2006, by and between NYMEX HOLDINGS,
INC. and NEW YORK MERCANTILE EXCHANGE, INC, which have their principal place of
business at One North End Avenue, New York, New York 10282 (collectively, the
"Company"), and Christopher K. Bowen (the "Executive").

WHEREAS, the parties wish to state the terms on which the Executive is employed
by the Company;

NOW, THEREFORE, the parties agree as follows:

Term
. The Company hereby employs the Executive, and the Executive hereby accepts
such employment, for a term commencing as of March 1, 2006 and ending on
February 28, 2009, unless sooner terminated in accordance with the provisions of
Section 4 or Section 5 (the "Initial Term"); with such employment to continue
thereafter for successive one-year periods (each an "Extension Term") in
accordance with the terms of this Agreement (subject to termination as
aforesaid) unless either party notifies the other party of non-renewal in
writing prior to 30 days before the expiration of the Initial Term or an
Extension Term, as applicable (the period during which the Executive is employed
hereunder, including the Initial Term and

each Extension Term, being hereinafter referred to as the "Term").

2. Duties. During the Term, the Executive shall be employed by the Company as
General Counsel and Chief Administrative Officer of the Company, and, as such,
the Executive shall faithfully perform for the Company the duties of said office
and shall perform such other duties of an executive, managerial or
administrative nature, consistent with his office, as shall be specified and
designated from time to time by the Board of Directors of the Company (the
"Board"). In the capacity of General Counsel and Chief Administrative Officer,
the Executive shall report directly to the president and/or the Chief Executive
Officer of the Company. The Executive shall devote substantially all of his
business time and effort to the performance of his duties hereunder.

3. Compensation.

Salary
. The Company shall pay the Executive during the initial Term a salary at the
rate of a minimum of
$
500,000

per year (the rate shall be considered the "Annual Salary"). The Annual Salary
shall be payable in accordance with the customary payroll practices of the
Company applicable to its senior executives.

Bonus.

(a) In addition to the Annual Salary, for each calendar year ending during the
Term, the Executive shall have the opportunity to receive an annual bonus (the
"Annual Bonus") in an amount to be determined by the Board, but in no event less
than $250,000 per year. The Executive's minimum bonus entitlement for the year
ending December 31, 2006 shall be $250,000 and shall not be prorated. The
Executive's minimum bonus entitlement for the 1/1/09 to 2/28/09 period shall be
$41,666.00. The Annual Bonus shall be deemed first earned and accrued on
December 31 of each year during the Term and shall be paid, except for the Bonus
entitlement for the period of 1/1/09 to 2/28/09 if there is no extension of the
Term which, in such case, shall be paid within ten (10) business days of the
expiration of the Term, either upon of Board of Directors' approval of executive
staff bonuses or January 31st of the year following the year the Bonus is deemed
earned and accrued whichever is earlier.

3.3 Benefits.

(a) The Executive shall be permitted during the Term to participate in any group
life, hospitalization or disability insurance plans, health programs, retirement
plans, fringe benefit programs and similar benefits that may be available to
other senior executives of the Company generally, on the same terms as such
other executives, in each case to the extent that the Executive is eligible
under the terms of such plans or programs.

(b) Notwithstanding the provisions of Section 3.3(a):

(i) the Company shall provide a maximum of $4,000 per year towards the cost of
term life insurance coverage to be obtained by the Executive (providing for
aggregate payments in the event of the Executive's death to the beneficiaries
named by the Executive of approximately ($3,000,000), payable when the Executive
provides satisfactory evidence of such coverage and the cost thereof;

(ii) the Executive shall be entitled to first class air travel when traveling at
the Company's request, but, if requested by the Company, the Executive shall be
required to use upgrades and similar cost control techniques, if available;

(iii) the Executive shall be permitted to be accompanied by family members when
travelling on the Company's business so long as the cost of the Executive's
travel and accommodations is not thereby rendered more expensive for the
Company, in which case the Executive shall bear such additional expense; and

the Company shall provide a maximum of $5,000 per year toward the cost of
disability insurance coverage to be obtained by the Executive, payable when the
Executive provides satisfactory evidence of such coverage and the cost thereof.

(c) the Executive shall be entitled to such vacation and other leave policies
which shall be comparable to that applicable to other officers and executives of
the Company of comparable position.

3.4 Grant of Option.

(a) In the future, the Company may seek to pursue an initial public offering (or
private placement) of equity securities. The Executive acknowledges that an
initial public offering (or private placement) might not be completed, and the
Company has not promised that either will in fact occur. The Company reserves
the right to change its plans in this regard at any time and will incur no
liability to the Executive if it does so.

(b) If and when the Company completes an initial public offering or private
placement of its equity securities, effective not later than the closing of the
initial public offering or private placement, the Executive shall be granted an
option (the "Option"), subject to such terms and conditions (including without
limitation provisions relating to method of exercise and payment, vesting,
withholding, limited periods after termination of employment within which the
Option may be exercised, nontransferability and rights of repurchase and first
refusal) as may be determined by the Board of Directors (or comparable governing
body) of the entity granting the Option, which amounts shall not be materially
different from the provisions of options granted to the Company's Chief
Information Officer and Chief Operating Officer.

3.5 Expenses. The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the Term in the performance of the
Executive's services under this Agreement; provided that the reimbursement
requests are in compliance with expense reimbursement policies adopted from time
to time by the Board.

4. Termination upon Death or Disability. If the Executive dies during the Term,
the Term shall terminate as of the date of death, and the obligations of the
Company to or with respect to the Executive shall terminate in their entirety
upon such date except as otherwise provided under this Section 4. If the
Executive by virtue of ill health or other disability is unable (including with
reasonable accommodation) to perform substantially and continuously the duties
assigned to him for more than 180 consecutive or non-consecutive days out of any
consecutive 12-month period, the Company shall have the right, to the extent
permitted by law, to terminate the employment of the Executive upon notice in
writing to the Executive. Upon termination of employment due to death or
disability, in addition to any insurance benefits that may be payable, (i) the
Executive (or the Executive's estate or beneficiaries in the case of the death
of the Executive) shall be entitled to receive any Annual Salary and other
benefits earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination), (ii) in the case of disability, the outstanding,
unvested options that are due to vest in that calendar year shall vest and
become immediately exercisable, and (iii) the Executive (or, in the case of his
death, his estate and beneficiaries) shall have no further rights to any other
compensation or benefits hereunder on or after the termination of employment, or
any other rights hereunder.

5. Certain Terminations of Employment.

5.1 Termination for Cause; Voluntary Termination of Employment by the Executive.

(a) For purposes of this Agreement, "Cause" shall mean the Executive's:

(i) conviction of a felony, or conviction of any other crime that involves
dishonesty or breach of trust,

(ii) violation involving dishonesty, breach of trust or bad faith of any
statute, regulation or rule in the areas of commodities or securities regulation
that results in sanctions against the Executive or the Company;

(iii) deliberate misconduct, willful dereliction of duty, fraud,
misappropriation or embezzlement;

(iv) failure to devote substantially all of his business time and efforts to the
Company in accordance with this Agreement and failure to cure such breach within
ten business days following the Executive's receipt of written notice from the
Company specifying such breach;

(v) material breach of any of the provisions of Section 6; or

(vi) breach in any material respect of the terms and provisions of this
Agreement and failure to cure such breach within ten business days following the
Executive's receipt of written notice from the Company specifying such breach;

provided, that any termination pursuant to clauses (iv) through (vi) above must
be by written notice given to the Executive not more than 90 days following (x)
the occurrence of any of the events described in clauses (iv) through (vi) above
or (y) if later and arising out of the Executive's bad faith, willful misconduct
or dishonesty, the Board's knowledge thereof.

(b) The Company may terminate the Executive's employment hereunder for Cause at
any time.

The Executive may terminate his employment, for Good Reason or otherwise, on at
least 30 days' and not more than 60 days' written notice given to the Company.
For purposes of this Agreement, "Good Reason" shall mean:

(i) relocation by the Company of the Executive's principal place of employment
by more than 50 miles; or

(ii) a material breach by the Company of the terms of this Agreement and failure
to cure such breach within ten business days following the Company's receipt of
written notice from the Executive specifying such breach.

(d) If the Company terminates the Executive for Cause, or upon any other
termination not covered by Section 4 or Section 5.2 (including voluntary
termination by the Executive other than for Good Reason), (i) the Executive
shall be entitled to receive Annual Salary and other benefits (but, in all
events, and without increasing the Executive's rights under any other provision
hereof, excluding any bonuses not yet paid) earned and accrued under this
Agreement prior to the termination of employment (and reimbursement under this
Agreement for expenses incurred prior to the termination of employment); and
(ii) the Executive shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder.

5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason.

(a) The Company may terminate the Executive's employment at any time for any
reason or no reason. If the Company terminates the Executive's employment
(including by giving notice of non-renewal of the Term pursuant to Section 1)
other than for Cause, or if the Executive terminates his employment for Good
Reason in accordance with Section 5.1(c), and in either such case the
termination is not covered by Section 4, (i) the Executive shall receive
(subject to the Executive's execution of a general release in a form and
substance satisfactory to the Company) Annual Salary and other benefits earned
and accrued under this Agreement prior to the termination of employment (and
reimbursement under this Agreement for expenses incurred prior to the
termination of employment); (ii) the Executive shall receive (A) a total cash
payment equal to 150% of the sum of (x) the Executive's Annual Salary and (y)
the Executive's minimum Annual Bonus and of this total cash payment, 75% of such
payment shall be paid during the one-year period following termination
(hereinafter referred to as the first year's payment") as follows: one-third of
the first year's payment will be payable within five business days after the
date of termination; the remaining portion of the first year's payment will be
payable in equal bi-weekly installments; and the remaining 25% of the total cash
payment will be payable within five business days following the end of the
Restricted Period; and (B) for a period equal to the shortest of (i) twelve
months after termination of employment, (ii) until the Executive commences
full-time employment and then or subsequently receives health insurance benefits
or (iii) until 90 days after the Executive commences full-time employment, such
continuing coverage under the group health plans as the Executive would have
received under this Agreement (and at such costs to the Executive) as would have
applied in the absence of such termination; (iii) all outstanding unvested
options held by the Executive shall vest and become immediately exercisable, and
the Executive shall become fully vested in any pension or other deferred
compensation other than pension or deferred compensation under a plan intended
to be qualified under Section 401(a) or 403(a) of the Internal Revenue Code of
1986, as amended; and (iv) the Executive shall have no further rights to any
other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder.

(b) Nothing herein shall restrict the ability of the Company to amend or
terminate the plans and programs referred to in Section 5.2(a)(ii)(B) from time
to time in its sole discretion, and the Company shall in no event be required to
provide any benefits otherwise required by such clause 5.2(a)(ii)(B) after such
time as the Executive becomes entitled to receive benefits of the same type from
another employer or recipient of the Executive's services (such entitlement
being determined without regard to any individual waivers or other similar
arrangements). The Executive's right to the payments and other benefits
described in this Section 5.2 is conditioned on his continued compliance with
the provisions of Section 6, whether or not those provisions otherwise are
enforceable.

6. Covenants of the Executive.

6.1 Covenant Against Competition; Other Covenants. The Executive acknowledges
that (i) the principal business of the Company (which expressly includes for
purposes of this Section 6, its successors and assigns, any holding or parent
company and the direct and indirect subsidiaries of the Company, its successors
and assigns and any such holding or parent company) is the operation of a
commodities exchange for the trading of futures and options contracts, risk
management or other derivative instruments on commodities in the energy and
metals sectors (such business, together with the trading of any other futures or
options contracts that may in the future, during the pendency of executive's
employment, be listed by the Company or any entity that is then an affiliate of
the Company, herein being collectively referred to as the "Business"); (ii) the
Company is one of the limited number of entities that have developed such a
business; (iii) the Company's Business is, in part, national in scope; (iv) the
Executive's work for the Company has given and will continue to give him access
to certain confidential, proprietary information of the Company; (v) the
covenants and agreements of the Executive contained in this Section 6 are
essential to the business and goodwill of the Company; and (vi) the Company
would not have entered into this Agreement but for the covenants and agreements
set forth in this Section 6. Accordingly, the Executive covenants and agrees
that:

(a) By and in consideration of the salary and benefits to be provided by the
Company hereunder, including the severance arrangements set forth herein, and
further in consideration of the Executive's exposure to the proprietary
information of the Company, the Executive covenants and agrees that, during the
applicable Restricted Period (as hereinafter defined), he shall not in the
continental United States, directly or indirectly, (i) engage in any material
element of the Business, (ii) render any services to any person, corporation,
partnership or other entity (other than the Company or its affiliates) engaged
in any material element of the Business, or (iii) become interested in any such
person, corporation, partnership or other entity (other than the Company or its
affiliates) as a partner, shareholder, principal, agent, employee, consultant or
in any other relationship or capacity. As used in this Agreement, the
"Restricted Period" means the period beginning on the date of this Agreement and
ending (x) if the Employee's employment is terminated by the Company for Cause,
six months after the date of termination; and (y) if the employment is
terminated voluntarily by him, by Employee for Good Reason or if the employment
is terminated by the Company without Cause, one year after the date of
termination.

(b) From the date hereof and for a period of two years after the termination of
the Executive's employment with the Company, the Executive shall keep secret and
retain in strictest confidence, and shall not use for his benefit or the benefit
of others, except in connection with the business and affairs of the Company and
its affiliates, all confidential matters relating to the Company's Business and
the business of any of its affiliates and to the Company and any of its
affiliates, learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates (the "Confidential Company
Information"), and shall not disclose such Confidential Company Information to
anyone outside of the Company except with the Company's express written consent
and except for Confidential Company Information which is at the time of receipt
or thereafter becomes publicly known through no wrongful act of the Executive or
is received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement. Nothing herein, however,
shall limit Executive from providing truthful information in response to a
government investigation, pursuant to a valid subpoena or otherwise required by
law.

(c) From the date hereof and for a period of one year after the termination of
the Executive's employment with the Company, the Executive shall not, without
the Company's prior written consent, directly or indirectly, (i) solicit or
encourage to leave the employment or other service of the Company, or any of its
affiliates, any employee or independent contractor thereof or (ii) hire (on
behalf of the Executive or any other person or entity) any employee or
independent contractor who has left the employment or other service of the
Company or any of its affiliates within the one-year period which follows the
termination of such employee's or independent contractor's employment or other
service with the Company and its affiliates. From the date hereof and for a
period of one year after the termination of the Executive's employment with the
Company, the Executive will not, whether for his own account or for the account
of any other person, firm, corporation or other business organization,
intentionally interfere with the Company's or any of its affiliates'
relationship with, or endeavor to entice away from the Company or any of its
affiliates, any person who during the Term is or was a customer or client of the
Company or any of its affiliates. During the Restricted Period, the Executive
shall not publish any statement or make any statement under circumstances
reasonably likely to become public that is critical of the Company or any of its
affiliates, or in any way adversely affecting or otherwise maligning the
Business or reputation of the Company or any of its affiliates.

(d) All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by the Executive or
made available to the Executive concerning the business of the Company or its
affiliates, (i) shall at all times be the property of the Company (and, as
applicable, any affiliates) and shall be delivered to the Company at any time
upon its request, and (ii) upon the Executive's termination of employment, shall
be immediately returned to the Company.

(e) All Discoveries and Works made or conceived by Executive during his
employment by Company, solely, jointly or with others, that relate to the
Company's Business (as defined in Section 6.1) shall be owned by Company. The
term "Discoveries and Works" includes by way of example but without limitation,
trade secrets and Confidential Company Information, trade and service mark
registrations and applications, patents and patent applications, trade names,
copyrights and copyright registrations and applications. The Executive shall (a)
promptly notify, make full disclosure to, and execute and deliver any documents
requested by Company, as the case may be, to evidence or better assure title to
Discoveries and Works in Company, as so requested, (b) renounce any and all
claims, including but not limited to claims of ownership and royalty, with
respect to all Discoveries and Works and all other property owned or licensed by
Company, (c) assist Company in obtaining or maintaining for itself at its own
expense United States and foreign patents, trade mark and service mark
registrations, copyrights, trade secret protection or other protection of any
and all Discoveries and Works, including, but not limited to, executing all
papers deemed necessary by Company for filing such applications, prosecuting
them and assigning to Employer all his rights to said Discoveries and Works, and
(d) promptly execute, whether during his employment with Company or thereafter,
all applications or other endorsements necessary or appropriate to protect the
title of Company thereto, including but not limited to assignments of such
rights. Any Discoveries and Works which, within six (6) months after the
expiration or termination of the Executive's employment with Company, are made,
disclosed, reduced to tangible or written form or description, or are reduced to
practice by the Executive and which pertain to the business carried on or
products or services being sold or delivered by Company at the time of such
termination shall, as between the Executive and Company, be presumed to have
been made during the Executive's employment by Company. The Executive
acknowledges that all Discoveries and Works shall be deemed "works made for
hire" under the Copyright Act of 1976, as amended 17 U.S.C. Sect. 101.
Notwithstanding the foregoing, Executive agrees that, to the extent, if any,
that Executive may be deemed an "author" and/or to have any ownership interest
in and to the Discoveries and Works, Executive hereby grants and assigns to the
Company, exclusively, perpetually and throughout the universe, all exclusive
rights, title and interest in and to the Discoveries and Works or any portions
thereof, including, but not limited to, all the exclusive rights of a copyright
owner as specified in 17 U.S.C. Section 106. Company agrees that if it does not
desire a Discovery or Work made by the Executive it will give the Executive, at
his request, a statement to such effect signed by one of Company's officers. The
decision as to whether to file any patent, copyright, trademark or other similar
applications or registrations relating to the Discoveries and Works shall be
within the Company's sole discretion. The Executive will not file any patent,
copyright, trademark or similar application or registration relating to the
Discoveries and Works without first obtaining an express written release from an
officer of the Company.



6.2 Rights and Remedies upon Breach.

The Executive acknowledges and agrees that any breach by him of any of the
provisions of Section 6.1 (the "Restrictive Covenants") would result in
irreparable injury and harm for which money damages would not provide an
adequate remedy. Therefore, if the Executive breaches, or threatens to commit a
breach of, any of the provisions of Section 6.1, the Company and its affiliates
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the others and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company and its affiliates under law or in
equity (including, without limitation, the recovery of damages):

(i) The right and remedy to have the Restrictive Covenants specifically enforced
(without the need to prove damages) by any court having equity jurisdiction,
including, without limitation, the right to an entry against the Executive of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual; and

(ii) The right and remedy to require the Executive to account for and pay over
to the Company and its affiliates all compensation, profits, monies, accruals,
increments or other benefits (collectively, "Benefits") derived or received by
him as the proximate result of any actions constituting a breach of the
Restrictive Covenants, and the Executive shall account for and pay over such
Benefits to the Company and, if applicable, its affected affiliates.

The Executive agrees that in any action seeking specific performance or other
equitable relief, he will not assert or contend that any of the provisions of
this Section 6 are unreasonable or otherwise unenforceable. The existence of any
claim or cause of action by the Executive, whether predicated on this Agreement
or otherwise, shall not limit the Company's right to enforce the Restrictive
Covenants.

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive's covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

7.3 Enforceability; Jurisdiction. The Company and the Executive intend to and
hereby confer jurisdiction to enforce the Restrictive Covenants set forth in
Section 6 any Federal or State court sitting in the State of New York. The
parties hereby agree to waive any right to a trial by jury for any and all
disputes hereunder (whether or not relating to the Restricted Covenants).

7.4 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by certified,
registered or express mail, postage prepaid. Any such notice shall be deemed
given when so delivered personally or, if mailed, five days after the date of
deposit in the United States mails as follows:

(i) If to the Company, to:

New York Mercantile Exchange

One North End Avenue

New York, New York 10282

Attention: President and Chief Executive Officer

(ii) If to the Executive, to him at:

125 White Plains Road Bronxville, New York 10708



Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

7.5 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

7.8 Assignment. This Agreement, and the Executive's rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of the Company's
assets or business, whether by merger, consolidation or otherwise, the Company
may assign this Agreement and its rights hereunder.

7.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.

7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof, each signed by
one of the parties hereto.

7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7.3 and 7.9, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 6, 7.3 and 7.9), shall survive termination of this Agreement and any
termination of the Executive's employment hereunder.

7.13 Existing Agreements. The Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit his ability to fulfill his
responsibilities hereunder.

7.14 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

7.15 Parachutes. If all, or any portion, of the payments provided under this
Agreement, either alone or together with other payments and benefits which the
Executive receives or is entitled to receive from the Company or an affiliate,
would constitute an excess "parachute payment" within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the "Code"), the payments
and benefits provided under this Agreement shall be reduced to the extent
necessary so that no portion thereof shall fail to be tax-deductible under
Section 280G of the Code

7.16 Costs of Litigation. In any legal proceeding brought for enforcement or
interpretation of this Agreement, each party shall bear its own costs and
expenses, including legal fees and expenses incurred in the proceeding, and the
costs of investigation and preparation.

7.17 Law Changes. To the extent that any payment under this Agreement is deemed
to be deferred compensation subject to the requirements of section 409A of the
Internal Revenue Code, the Agreement shall be administered so that the payments
will be made in accordance with such requirements.

 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.



NYMEX HOLDINGS, INC.



By: /s/ James Newsome

James Newsome, President



NEW YORK MERCANTILE EXCHANGE, INC.

By: /s/ James Newsome

James Newsome, President

EXECUTIVE

/s/ Christopher Bowen

Christopher Bowen